Exhibit 21.1 NEW CONCEPT ENERGY, INC. SUBSIDIARIES OF REGISTRANT State or Entity Name Country % Owned Crowne Pointe, Inc. California 100% Mesquite, LLC Nevada 60% Retirement Real Estate, Inc. Nevada 100% Senior Living Management Payroll Company Texas 100% Villa Residential Care Homes - Arlington I, LP Texas 49% Wedgewood Terrace, Inc. Nevada 100% Windsor House Greenville, LLC South Carolina 100% Mockingbird Energy, Inc. Nevada 100% Mountaineer State Energy, LLC Nevada 100% Mountaineer State Operations, LLC Nevada 100%
